Ashland App. No. 12-COA-018, 2013-Ohio-976. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ entry filed April 26, 2013:
“Whether the term ‘penal or correctional institution of a party state’ as used in R.C. 2963.30, includes county jails.”
The conflict case is State v. Wyer, 8th Dist. No. 82962, 2003-Ohio-6926.
O’Donnell, J., dissents.
Sua sponte, cause consolidated with 2013-0552, State v. Black, 5th Dist. No. 12-COA-018, 2013-Ohio-976.